DETAILED ACTION
Response to Amendments
The amendment filed on 1/4/2022 has been entered.  
Claims 1-14 and 25-31 remain pending in the application. 

Allowable Subject Matter
Claims 25-31 are allowed.
Regarding claim 25, the prior art of record, in combination with other limitations of the claim, is silent on “at least one helical protrusion extending into the passage from the housing wall, the helical protrusion having a pitch along an axial dimension of the passage and the helical protrusion is dimensioned to engage the associated container assembly as the associated container assembly passes via gravity from the inlet to the outlet of the passage and the helical protrusion rotates the associated container assembly relative to the housing wall”.  Fresnel uses a powered platform to move the container assembly in/out of the passage and therefore does not teach the associated container assembly passes via gravity from the inlet to the outlet of the passage and the helical protrusion rotates the associated container assembly relative to the housing wall. Furthermore, it would not have been obvious to one of ordinary skill in the art to add/modify such a configuration. Therefore, the prior art, taken alone or in combination, fails to read on the present claims.
Claims 26-31 are allowed for depending on one of the above allowed claims.
Claims 2-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 2, the prior art of record, in combination with other limitations of the claim, is silent on “the housing includes a turning member for rotating the associated container assembly as the associated container assembly passes through the passage”.  Fresnel does not teach a stationary housing that includes a turning member for turning the container assembly. Furthermore, it would not have been obvious to one of ordinary skill in the art to add/modify such a configuration. Therefore, the prior art, taken alone or in combination, fails to read on the present claims.
Claims 3-5 are allowed for depending on one of the above allowed claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1, 6-8, 10 and 12-14 are rejected under pre-AIA  35 U.S.C. 102 (a)(1/2) as being anticipated by USPGP# 20050022469 of Fresnel (henceforth Fresnel).
Regarding claim 1, Fresnel teaches an apparatus (Fresnel: 100) for shrink wrapping associated sleeves (Fresnel: 11) on an associated container assembly (Fresnel: 10) that includes an associated cap (Fresnel: see top of 10 in fig. 1) and an associated container (Fresnel: see bottom of 10 in fig. 1), the apparatus comprising: 
a stationary housing (Fresnel: 140, 130) having a stationary wall (Fresnel: external cylindrical wall of 140 as shown in fig. 1) forming a passage (Fresnel: the hollow cylinder 140 form a passage inside) dimensioned to receive the associated container assembly and associated sleeve, the passage having an inlet (Fresnel: top of 140) and an outlet (Fresnel: bottom of 130) vertically spaced below the inlet; 
a path (Fresnel: 126) that communicates with the passage to provide hot air (Fresnel: para 0055) from hot air source (Fresnel: 120, para 0055) to at least a portion of the passage in order to shrink wrap the associated sleeve on the associated container assembly (Fresnel: para 0057, 0065); and 
a stop member (Fresnel: 103, 104, 105, 107 and see annotated fig. 1) movable relative to the housing passage that in a first state is positioned to selectively engage the associated container assembly (Fresnel: para 0051, 0065, 0070) and hold the associated container assembly in the passage for a predetermined amount of time (Fresnel: para 0051, 0065, 0070, fig. 5b) and in a second state is positioned to allow the associated container assembly to proceed through the passage to the outlet (Fresnel: fig. 5c-d).

    PNG
    media_image1.png
    757
    662
    media_image1.png
    Greyscale

Regarding claim 6, as shown in claim 1, Fresnel teaches wherein the housing includes at least one protrusion (Fresnel: 130, see fig. 4, 130 protrudes from bottom of 140 and also horizontally beyond 140) that extends from the housing into the passage (Fresnel: 130 extends into the internal passage of 140, 130) and prevents the associated container assembly from contacting the housing wall (Fresnel: 134 in 130 blow hot air which will at least partly help in preventing container from contacting the housing wall.).
Regarding claim 7, as shown in claim 1, Fresnel teaches wherein the path includes at least one of a hot air inlet (Fresnel: 126) that communicates with a chamber (Fresnel: 139) in the housing wall that surrounds a perimeter portion (Fresnel: inner perimeter of 132) of the passage between the passage inlet and the passage outlet (Fresnel: see figs. 3-4).
Regarding claim 8, as shown in claim 7, Fresnel teaches wherein the path includes multiple, spaced apart hot air outlets (Fresnel: 134) that communicate with the chamber and extend through the housing wall to the passage (Fresnel: see figs. 3-4).
Regarding claim 10, as shown in claim 1, Fresnel teaches the apparatus further comprising a vibrator (Fresnel: 106) for imparting vibrations to the housing wall (Fresnel: please note when the motor rotates par to the housing 105, it will inherently impart some amount of vibrations to the housing walls of 105).
Regarding claim 12, as shown in claim 1, Fresnel teaches wherein the stop member is a finger (Fresnel: see annotated fig. 1).
Regarding claim 13, as shown in claim 1, Fresnel teaches further comprising a controller (Fresnel: 150) configured to control the stop member (Fresnel: para 0065, 0070-0078).
Regarding claim 14, as shown in claim 1, Fresnel teaches the apparatus further comprising an indicator (Fresnel: 108) to report a status of the stop member (Fresnel: para 0051, please note Merriam-Webster dictionary defines indicator as “one that indicates” and indicate is defined as “to point out or point to”, therefore since the collar 108 indicates (points out) the position of the stop member 107, 103 etc., the claim as recited is anticipated.  https://www.merriam-webster.com/dictionary/indicates and https://www.merriam-webster.com/dictionary/indicator accessed 9/28/2021).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 9 is rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Fresnel in view of USPGP# 20150040520 of Landolt et al. (henceforth Landolt).
Regarding claim 9, as shown in claim 1, Fresnel teaches the apparatus further comprising a collector adjacent the passage outlet for directing condensate from the steam and/or hot air to a recirculation line that communicates with the associated steam and/or hot air source.
However, Landolt an apparatus (Landolt: 1) for heat shrinking using steam comprising a heating source (Landolt: 30) a heating path/inlet (Landolt: 13) a housing (Landolt: top outer structure of 3) having an inlet (Landolt: 14f) and an outlet (Landolt: 14a) and a passage (Landolt: path between 14f to 14a) in between the inlet and the outlet, wherein the apparatus further comprises a collector (Landolt: 20, 21, 22 para 0090) adjacent the passage outlet that directs condensate from the heating source to a recirculation line (Landolt: 16) that communicates with the associated heating source (Landolt: 30, para 0039)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the apparatus of Fresnel with the addition of a recirculation system as taught by Landolt in order to allow excess water to be removed. 

Claim 11 is rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Fresnel.
Regarding claim 11, as shown in claim 1, Fresnel is silent on whether the housing is constructed from a polymer material.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the housing out of a polymer, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations.

Response to Arguments
Applicant’s arguments filed on 1/4/2022 have been fully considered:
Amended claims have overcome all previous 112 (b) or second paragraph rejection/s
Applicant's arguments with respect to claim 1 have been considered but are moot because the arguments do not apply to the new interpretation of the references being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOBEEN AHMED whose telephone number is (571) 272-0356.  The examiner can normally be reached on M-F (8:30 am to 5 pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/M.A./
Examiner, Art Unit 3731

/GLORIA R WEEKS/Primary Examiner, Art Unit 3731